Citation Nr: 0434491	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  02-22 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a higher evaluation than 20 percent for 
residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from April 1966 to April 1968.  

This appeal arises from a January 2002 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans' Affairs which granted service connection and 
assigned a non-compensable rating for residuals of a right 
ankle sprain, effective in March 21, 2001.  

In December 2003, the Board remanded the veteran's claim for 
further development.  In a rating decision dated June 2004, 
the RO increased the veteran's disability rating to 20 
percent from March 21, 2001.


FINDINGS OF FACT

The veteran's residuals of a right ankle sprain are primarily 
manifested by symptoms of stiffness, swelling, and pain; 
range of motion of the ankle on the latest examination was 
dorsiflexion of 5 degrees and plantar flexion of 30 degrees.    


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 20 percent for residuals of right ankle sprain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2004); 38 
C.F.R. §§ 4.1, 4.10, 4.40,4.45, 4.71, 4.71a, Diagnostic Code 
5271 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there has been a change in the law applicable to veterans' 
claims for benefits.  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2004).  The appellant was 
notified in the RO's January 2002 decision that the criteria 
for entitlement to service connection with a noncompensable 
rating had been met.  This notice also informed the appellant 
of the reasons and bases for the RO's decision.  In May 2001, 
the veteran received notice of the VCAA and a description of 
what the evidence must show to establish entitlement to 
service connection as well what would constitute new and 
material evidence.  Subsequent to the RO's January 2002 
decision, the veteran received a March 2004 VCAA notice 
explaining what the evidence must show to establish 
entitlement to a compensable claim.  Finally, the veteran 
received statements of the case which further described the 
standard for adjudicating his claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  


The Board concludes that the discussions in the RO decision, 
the VCAA letters, and SOCs sent to the appellant notified him 
of the information and evidence needed to substantiate the 
claim and complied with VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2003).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in January 
2002, after the veteran received VCAA notice in May 2001.   
Although the letter referenced a claim to reopen, the RO's 
May 2001 letter also notified the veteran of VA's duty to 
develop his claim pursuant to the VCAA's provisions, to 
include the duties to develop for "such things as medical 
records, employment records, or records from other Federal 
agencies" and "evidence necessary to support your claim."  
Thus, it was sufficient to provide notice for the subsequent 
claim for an increased rating.  . See VAOPGCPREC 8-2003 [if, 
in response to notice of its decision on a claim for which VA 
has already given section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue].  Furthermore, the two VCAA notices, combined 
with the statements of the case, clearly comply with the 
section 5103 content requirements, to include 38 C.F.R. § 
3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC).  In addition, the RO obtained the veteran's 
treatment records from VA medical facilities and his medical 
records from the Social Security Administration.  


Finally, the veteran has been afforded VA examinations 
covering the disability in issue.  Therefore, another remand 
for still another medical examination or opinion is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159 (c)(4) (2003); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed.Cir. 2003).  Accordingly, the Board finds 
that there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating this 
claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

II. Increased Evaluation

A. Background

The veteran's service medical records indicate that he 
injured his right ankle in December 1967.  In February 1968, 
the veteran complained of pain without swelling or limitation 
of motion.  In March 1968, an examiner reported that the 
veteran's ankle felt weak since the accident but there was no 
pain, swelling, or giving way.

Post-service, a February 1986 VA Medical Center radiology 
report indicates that the veteran had some soft tissue 
swelling around the ankle joint and an irregularity of the 
talus which could be from an old injury.  There was also a 
degenerative spur from the tibia.  In September 1986, an 
examiner reported that the veteran was having a lot of 
trouble with the right foot, especially when not walking.  
The 


examiner noted tenderness over the ankle without limitation 
of motion.  X-Rays revealed an old ligament injury.  The 
examiner informed the veteran he had chronic ligament 
instability and should wear a supportive high-top boot.  In 
November 1988, the veteran saw another VA examiner.  He 
complained that his ankle was weak and prone to sprains so he 
could not play sports or stand for prolonged periods.  X-Rays 
revealed degenerative arthritis of the ankle.  The examiner 
suggested that the veteran try wearing an air brace for 
stability and take an anti-inflammatory drug.  VAMC 
outpatient treatment records dated from June 2000 to January 
2002 do not show treatment for the right ankle.

In December 2001, the veteran underwent a VA examination.  He 
complained of constant pain with occasional flare-ups, 
especially after prolonged standing.  The veteran reported 
that walking alleviated the pain and that he wore shoes with 
heel support and soft insoles.  The examiner found that the 
veteran had normal posture and gait.  The ankle showed no 
evidence of swelling, edema, tenderness, or deformity.  The 
ankle's range of motion was normal, with dorsiflexion of 0-20 
degrees and plantar flexion of 0-45 degrees.  X-Rays revealed 
an old injury.  The examiner diagnosed the veteran with 
chronic right ankle pain with possible remote history of bone 
fracture and ligament tear, by history.  However, the exam 
was normal and the ankle had full range of motion.  A later 
amendment to the X-Ray report noted that there was one small 
surgical clip on the medial malleolus which was secondary to 
vein stripping for varicose veins.  The examiner concluded 
that there was no evidence of fracture or dislocation.

In April 2004, the veteran underwent another VA examination.  
He complained of pain, weakness, stiffness, swelling, heat, 
redness, instability, and fatigability in his right ankle.  
The pain increased with prolonged walking or standing, as 
well as changes in the weather.  The pain decreased when the 
veteran rested or took medication.  The examiner observed an 
antalgic gait due to the right ankle.  In addition there was 
swelling and effusion over the ankle.  The ankle's range of 
motion was 0-5 degrees dorsiflexion and 0-30 degrees plantar 
flexion.  X-Rays revealed degenerative changes around the 
ankle joint and the examiner diagnosed 


the veteran with degenerative joint disease of the right 
ankle with pes planus.  Finally, the examiner opined that the 
veteran's ankle injury contributes to incoordination, pain, 
loss of motion, and fatigability.  The examiner also felt 
that the ankle would become significantly more painful and 
limit function during flare-ups due to the instability and 
anatomy of the veteran's foot resulting from his injury.

The claims file also contains medical records used to 
substantiate the veteran's claim for Social Security 
disability benefits.  The veteran was found disabled due to 
cardiovascular problems and residuals of a neck injury.  The 
veteran's ankle disability is noted only with respect to his 
medical history.

B. Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case, the appeal stems from a 
decision granting service connection for the condition in 
issue.  Accordingly, the Board must review the entire record 
with a view toward ascertaining the correct rating to be 
applied depending on the level of severity at the given time, 
a practice called staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2003).

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 


C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The Board notes that the guidance 
provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59

The veteran's residuals of left ankle sprain are rated under 
Diagnostic Code (DC) 5271 for limited range of motion of the 
ankle.   Under DC 5271, the maximum rating assignable is 20 
percent which contemplates marked limitation of motion.  
Thus, the veteran is already in receipt of the maximum rating 
allowable for his ankle under the cited diagnostic code.

The Board must also consider the possibility of a higher 
rating under another diagnostic code, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The veteran clearly has 
functional impairment due to pain, instability, and excess 
fatigability of the ankle.  This is especially true during 
flare-ups.  However, even considering the veteran's 
additional functional loss due to the factors described in 
DeLuca, the veteran would not be entitled to an increased 
rating under DC 5270 for ankylosis.  DC 5270 provides a 20 
percent rating when there is ankylosis of the ankle in 
plantar flexion at less than 30 degrees.  A rating of 30 
percent is warranted for ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees.  "Where there is a question as to which of 
two evaluations shall be 


applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating." 38 C.F.R. § 4.7 (2004).   In this 
case, the veteran's symptoms are not so severe as to 
approximate, or more nearly approximate, the criteria for an 
evaluation in excess of 20 percent under DC 5270.  There were 
no findings of ankylosis on examination.  Moreover, there is 
no possibility of a staged rating as the veteran's ankle has 
never been ankylosed and never warranted a disability rating 
in excess of 20 percent even when functional impairment is 
considered.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
impairment resulting from the veteran's right ankle 
disability warrants no higher than a 20 percent rating.  As 
the preponderance of the evidence is against his increased 
rating claim, the benefit of the doubt rule enunciated in 38 
C.F.R. § 5107 (b) is not applicable.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004).  Accordingly, the 
claim must be denied.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address for referral where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. VAOPGCPREC 6-96 (Aug. 16, 1996).  The 
veteran has been disabled and unemployed since 1996 due to 
other medical conditions.  There is nothing to suggest that 
his ankle disability has 


caused any interference with employment above and beyond that 
contemplated by the current rating, which, it is emphasized, 
contemplates significant industrial impairment.


ORDER

An evaluation is excess of 20 percent for residuals of right 
ankle sprain is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



